DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Statements
This office action is a corrected Non-Final Office Action. The response time of this present application is reset based on this mailing date of the corrected Non-Final office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0192329).
With regard claim 1, Park et al. discloses a method of operating a radio node in a wireless communication network, the method comprising:
communicating using a selected signaling beam from a set of signaling beams (Fig.2 elements 10 and 200 and para.30, 39-40), 
the selected signaling beam being selected based on a delay characteristic (Fig.2 elements 300 and 200 and para.31, 34 and 36) and 
a beam signaling characteristic of the signaling beams of the set of signaling beams (Fig.2 elements 210 and 230 and para.40-41 and 44, where the beam signaling characteristic can be signal intensity of selected beam, such as received signal strength indicator (RSSI) or a reference signal receive power (RSRP)).
With regard claim 2, Park et al. further discloses wherein the beam signaling characteristic at least one of represents and indicates at least one of a signal strength and a signal quality (Fig.2 elements 210 and 230 and para.40-41 and 44, where the beam signaling characteristic can be signal intensity of selected beam, such as received signal strength indicator (RSSI) or a reference signal receive power (RSRP)).
With regard claim 3, Park et al. further discloses wherein the delay characteristic at least one of represents and indicates at least one of:
mean delay; 
delay spread; 
delay distribution,
delay spread distribution; 
delay spread range;
relative delay spread;
energy distribution; and
impulse response to received signaling (para.31, where the delay time measuring unit 300 may calculate a channel impulse response of the received signal to measure a delay time).
With regard claim 4, Park et al. further discloses wherein at least one of the beam signaling characteristic and the delay characteristic is based on measurement(s) at least one measurement performed on reference signaling associated to a reference beam corresponding to the signaling beam the at least one of the beam signaling characteristic and the delay characteristic pertains to (Fig.2 elements 300 and 400, where in equation 1, here, Y(m) and X(m) indicate frequency responses of a received signal and a reference signal transmitted from the base station BS. (para.34-3)).
With regard claim 5, Park et al. further discloses wherein the selected signaling beam is a signaling beam from a subset of the set of signaling beams fulfilling a delay characteristic criterion (para.37-38, where when it is determined that there is almost no delay time measured by the delay time measuring unit 300, the beam selecting unit 200 may determine that the LOS component is included in the received signal.  Further, when the signal is received with a delay time, the beam selecting unit 200 may determine that the signal received from the beam includes the non-LOS component.)
With regard claim 6, Park et al. further discloses wherein the selected signaling beam is optimised for at least one of signal quality and signal strength (para.40-42, where the beam selecting unit 200 may compare a threshold value with the signal intensity of selected beam where the received signal having the largest signal intensity.  When the signal intensity is greater than the threshold value selected for the signal, a beam from which the signal is received may be selected. For example, the beam selecting unit 200 may measure a signal intensity based on criterion such as received signal strength indicator (RSSI) or a reference signal receive power (RSRP).)
With regard claim 7, Park et al. further discloses wherein the selected signaling beam is the beam with the delay characteristic corresponding to the lowest delay of the set of signaling beams (para.38-39, where when it is determined that there is almost no delay time measured by the delay time measuring unit 300, the beam selecting unit 200 may determine that the LOS component is included in the received signal. The beam selecting unit 200 may select different threshold values depending on whether the LOS component is included in the signal, based on the delay time.)
With regard claim 9, Park et al. further discloses wherein communicating comprises utilising a waveform with cyclic prefix (Fig.2 element 500 and para.51).
With regard claim 10, Park et al. further discloses wherein a beam of the set of signaling beams corresponds to a reference beam (para.47-48, where the base station BS transmits a reference signal for selecting the beam in all directions, but the traffic information may be transmitted through the transmission beam determined based on a quality of an uplink received signal or other states of the signal which is feedback from the terminal.)
With regard claim 14, which is a radio node claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a radio node claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 16, which is a radio node claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 17, which is a radio node claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 18, which is a radio node claim related to claim 5, all limitation is contained in claim 5. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 19, which is a radio node claim related to claim 6, all limitation is contained in claim 6. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 20, which is a radio node claim related to claim 7, all limitation is contained in claim 7. The explanation of all the limitation is already addressed in the above paragraph.
Claims 1, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2014/0314167).
With regard claim 1, Jeong et al. discloses a method of operating a radio node in a wireless communication network, the method comprising:
communicating using a selected signaling beam from a set of signaling beams (Fig.14 step 1410 and para.99), 
the selected signaling beam being selected based on a delay characteristic (Fig.14 element 1430 and 1440, where the base station receives information (indicating a difference in arrival time) about a difference in delay time between effective Tx beams in each mobile station from each mobile station (para.102 and 103)) and 
a beam signaling characteristic of the signaling beams of the set of signaling beams (Fig.14 step 1430 and 1440 and para.102-103, where the mobile station may transmit information about the difference in delay time between the effective Tx beams together when transmitting information about effective Tx beams and theirs signal quality.)
With regard claim 8, Jeong et al. further discloses wherein communicating using the selected signaling beam is based on at an OFDM based waveform (para.41).
With regard claim 11, Jeong et al. further discloses wherein a beam of the set of signaling beams is produced by performing analog beamforming on a beam corresponding to a reference beam (para.42, where The hybrid beamforming technique is to form a beam through analog beamforming and, when one or more analog beams have been formed, perform digital precoding similar to what is applied with respect to existing multiple antennas in a baseband, thereby receiving a high-reliability signal or expecting a high system capability.)
With regard claim 12, Jeong et al. further discloses wherein a beam of the set of signaling beams is produced by hybrid beamforming (para.42, where The hybrid beamforming technique is to form a beam through analog beamforming and, when one or more analog beams have been formed, perform digital precoding similar to what is applied with respect to existing multiple antennas in a baseband, thereby receiving a high-reliability signal or expecting a high system capability.)
With regard claim 13, which is a computer storage device claim related to claim 1, Jeong et al. further discloses a computer storage device (para.123). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 14, which is a radio node claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0192329) in view of Jeong et al. (US 2014/0314167).
With regard claim 13, Park et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a computer storage device.
However, Jeong et al. teaches a computer storage device (para.123). 
One skilled in the art would have clearly recognized that the method of “Park et al.” would have been implemented in a computer storage device with a software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the computer storage device in Park et al. as taught by Jeong et al. in order to reduce cost and improve the adaptability and flexibility of the communication system.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 1, 9-11, 19 and 12-18 of U.S. Patent No. 10,841,024.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 10,841,024 and instant application recites the limitations—
U.S. Patent No. 10,841,024
Instant Application
Claim 1
A method of operating a radio node in a wireless communication network, the method comprising:
Claim 1 
A method of operating a radio node in a wireless communication network, the method comprising:
communicating using a selected signaling beam from a set of signaling beams, and
communicating using a selected signaling beam from a set of signaling beams,
the communicating comprising using a waveform with at least a cyclic prefix,

the selected signaling beam being selected based on a delay characteristic and a beam signaling characteristic of the signaling beams of the set of signaling beams,
the selected signaling beam being selected based on a delay characteristic and a beam signaling characteristic of the signaling beams of the set of signaling beams.
the delay characteristic including at least a delay spread distribution falling into the cyclic prefix.





Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,191.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 11,323,191 and instant application recites the limitations—
U.S. Patent No. 11,323,191
Instant Application
Claim 1
A method of operating a radio node in a wireless communication network, the method comprising:
Claim 1 
A method of operating a radio node in a wireless communication network, the method comprising:
determining a threshold value based on a numerology; determining a delay characteristic of a reference signal beam; and

communicating using a selected signaling beam from a set of signaling beams, and
communicating using a selected signaling beam from a set of signaling beams,
the selected signaling beam being selected based on a delay characteristic and a beam signaling characteristic of the signaling beams of the set of signaling beams,
the selected signaling beam being selected based on a delay characteristic and a beam signaling characteristic of the signaling beams of the set of signaling beams.
the beam signaling characteristic corresponding to the numerology.





It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
Reference(s) US 6,895,230 is cited because they are put pertinent to the delay adjustment technique for signal paths in a wireless communication system. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633